               Case 18-16659-LMI        Doc 98   Filed 04/16/19    Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION


In re:
YURI LYUBARSKY and                               Case No. 18-16659-LMI
OLGA LYUBARSKY,                                  Chapter 7

       Debtors.
______________________________/

                         TRUSTEE’S OBJECTION TO CLAIM NO. 2
                            FILED BY VERTONIX LIMITED

                         IMPORTANT NOTICE TO CREDITORS:
                        THIS IS AN OBJECTION TO YOUR CLAIM

       This objection seeks either to disallow or reduce the amount or change the priority
status of the claim filed by you or on your behalf. Please read this objection carefully to
identify which claim is objected to and what disposition of your claim is recommended.
       If you disagree with the objection or the recommended treatment, you must file a
written response WITHIN 30 DAYS from the date of service of this objection, explaining
why your claim should be allowed as presently filed, and you must serve a copy to the
undersigned attorney OR YOUR CLAIM MAY BE DISPOSED OF IN ACCORDANCE
WITH THE RECOMMENDATION IN THIS OBJECTION.
       If your entire claim is objected to and this is a chapter 11 case, you will not have the
right to vote to accept or reject any proposed plan of reorganization until the objection is
resolved, unless you request an order pursuant to Bankruptcy Rule 3018(a) temporarily
allowing your claim for voting purposes.
       The written response must contain the case name, case number, and must be filed
with the Clerk of the United States Bankruptcy Court.
         Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1, Marcia T. Dunn, as Chapter 7
Trustee of the above-captioned bankruptcy estate (“Trustee”), objects to the following claims
filed in this case:
         Claim No.: 2
         Name of Claimant: Vertonix Limited
         Amount of Claim: $400,000.00
                Case 18-16659-LMI        Doc 98     Filed 04/16/19     Page 2 of 4



         Basis for Objection and Recommended Disposition:
         The Trustee hereby objects to the claim of VERTONIX LIMITED (“Vertonix”) [Claim

No. 2] (the “Claim”) for the reasons more fully set forth in Debtors’ Objection to Claim of

Vertonix [D.E. 47], which the Trustee incorporates herein as it pertains to the amount of the

Claim.

         At the onset, the Trustee objects to the Claim because it was filed in violation of Rule

3001(c)(2)(A) in that it failed to include “an itemized statement of the interest, fees, expenses, or

charges” required by Rule 3001(c)(2)(A).

         Vertonix asserts that the Claim is secured by a lien on property, and the nature of the

property is a judicial lien as a result of a lawsuit filed in the Court of Common Pleas,

Philadelphia County, Docket No. 3388 (the “Philadelphia Court”).

         A review of the Philadelphia Court records reflects that on or about May 3, 2016,

Vertonix filed a Motion to Reassess Damages, thereby requesting that the Philadelphia Court (1)

determine the amount owed to Vertonix as of May 3, 2016 and amend a judgment entered on

February 24, 2011 accordingly, and (2) determine the amount of the interest accruing thereon

until paid in full. See Exhibit “A.” On or about July 1, 2016, the Debtors filed their response.

See Exhibit “B.”

         The Philadelphia Court subsequently entered an Order on July 6, 2016 (the “Philadelphia

Order”), determining that (1) as of May 3, 2016, the amount of the judgment entered on February

24, 2011 in favor of Vertonix and against the Debtors is amended to reflect an amount of

$141,102.71, and (2) six 6 percent is the interest rate per annum from July 6, 2016 until paid in

full. See Exhibit “C.”
               Case 18-16659-LMI         Doc 98     Filed 04/16/19      Page 3 of 4



       As a result, the Trustee asserts that the amount of the Claim should be $157,200.02,

which is $141,102.71 (the amount of the Philadelphia Order), plus 6% interest from July 6, 2016

through the petition date, May 31, 2018, in the amount of $16,097.31.

       To the extent Vertonix failed to provide information required by Rule 3001(c)(2)(A), the

Trustee requests relief under Rule 3001(c)(2)(D)(i) precluding Vertonix from using documents

produced after the filing of the Claim to justify any amount above $157,200.02, calculated based

on the express language of the Philadelphia Order (which was not attached to the Claim).

       The Trustee further requests relief under Rule 3001(c)(2)(D)(ii) for her reasonable costs

and attorney’s fees incurred in connection with proceedings related to the Claim. Without such

relief, the cost of Trustee’s challenge of the Claim necessary to protect the interest of other

creditors will fall on the shoulders of the other unsecured creditors, rather than Vertonix.

       Trustee also respectfully requests that the proper amount of the Claim be determined

during the initial stages of the upcoming evidentiary hearing on Debtors’ Amended Motion for

Enforcement of the Automatic Stay, Sanctions Against Vertonix and its Counsel FOR Fraud on

the Court and Contempt for Willful Violations of the Automatic Stay [D.E. 81], and that the

court subsequently issue a ruling on the instant Objection consistent with such determination.

       Respectfully submitted this 16th day of April, 2019.

                                              DUNN LAW, P.A.
                                              Counsel for Marcia T. Dunn, Trustee
                                              66 West Flagler Street, Suite 400
                                              Miami, Florida 33130
                                              Tel: 786-433-3866
                                              Fax: 786-260-0269
                                              joshua.kligler@dunnlawpa.com

                                              By: /s/ Joshua C. Kligler
                                                  Joshua C. Kligler, Esq.
                                                  Florida Bar No. 69397
                Case 18-16659-LMI         Doc 98     Filed 04/16/19     Page 4 of 4



                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served via Notice of

Electronic Filing (CM/ECF) on this 16th day of April, 2019, upon all registered users in this case and

by U.S. Mail on the 16th day of April, 2019, upon the Debtors:

       Yuri Lyubarsky and Olga Lyubarsky
       375 Poinciana Island Dr., Unit 1135
       North Miami Beach, FL 33160

                                               By: /s/ Joshua C. Kligler
                                                   Joshua C. Kligler, Esq.
                                                   Florida Bar No. 69397
